     Case 4:20-cv-04155 Document 1-3 Filed on 12/04/20 in TXSD Page 1 of 9




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

SOLOMON NWOKO,                                   §
                                                 §    CIVIL ACTION NO. ________
      Plaintiff,                                 §     (JURY DEMANDED)
                                                 §
v.                                               §
                                                 §
MURPHY OIL USA, INC.,                            §    Removed from the District Court of
                                                 §    Harris County, Texas, 151st Judicial
      Defendant.                                 §    District, Cause No. 2020-69414


                                          EXHIBIT B

      (Pleadings asserting causes of action, e.g., petitions, counterclaims, cross-actions,
             third-party actions, interventions and all answers to such pleadings)

1.    Plaintiff’s Original Petition;

2.    Affidavit of Service of Citation;

3.    Defendant’s Original Answer.
  Case 4:20-cv-04155 Document 1-3 Filed on 12/04/20 in TXSD Page 2 of 9




                                    NO.

 SOLOMON NWOKO                                      IN THE DISTRICT COURT OF
     Plaintiff,

 V.                                                 HARRIS COUNTY,TEXAS

 MURPHY OIL USA,INC.
     Defendant.                                             JUDICIAL DISTRICT

                            PLAINTIFF'S ORIGINAL PETITION

 TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW,Plaintiff Solomon Nwoko,and files the following original petition against

 Murphy Oil USA,Inc.("Murphy Oil"). This case will be controlled by Discovery Plan Level Two

(2) as required by Tex. R. Civ. P. 190.

                           PARTIES<,RESIDENCE AND SERVICE

        Plaintiff, Solomon Nwoko,is a resident of Harris County, Texas.

        Defendant, Murphy Oil, is a Delaware corporation doing business in Harris County,Texas.

 Murphy Oil can be served by serving its registered agent, CT Corporation System, at 1999 Bryan

 Street, Suite 900, Dallas, Texas 75201.

                                JURISDICTION AND VENUE

        The amount in controversy is within the jurisdictional limits of this Honorable Court.

Because the incident which forms the basis ofthis petition occurred in Harris County,Texas,venue

 is proper in this Court. TEX. Crv. PRAC.& REM.CODE § 15.002.

                                 FACTUAL BACKGROUND

        Solomon Nwoko bought gas at the Murphy Oil gas station on West Belfort at Gessner on

February 16,2020. He prepaid $30.00 for his purchase, and his car did not need that much gas. He


                                              -1-
 Case 4:20-cv-04155 Document 1-3 Filed on 12/04/20 in TXSD Page 3 of 9




therefore asked the clerk to include some other items from the store as part ofhis purchase. She told

him that he would have to wait because they were about to change shifts. After the shift change,the

same clerk became abusive and refused to alter the sale. She called her boyfriend,"Nicholas." He,

his cousin "Tyler" and a third person showed up and viciously assaulted Solomon Nwoko,

         NEGLIGENT HIRING,SUPERVISION,TRAINING AND RETENTION

       Murphy Oil is liable for all conduct detailed above under theories of negligent hiring,

supervision,training and retention. Murphy Oil owed its invited customers a duty to hire,supervise,

train and retain competent employees. Murphy Oil breached those duties. One of its employees

thought it was proper to verbally assault a paying customer and then arrange for him to be viciously

assaulted physically. One ofMuiphy Oil's employees therefore aided,abetted,assisted, participated

in and encouraged the assault of one of Murphy Oil's customers. Murphy Oil knew, or in the

exercise ofreasonable care,should have known that this clerk was unfit and not competent. Murphy

Oil's breach of those duties proximately caused Solomon Nwoko's damages.

                                     ASSAULT DAMAGES

       As a direct and proximate result ofthe actions ofDefendant, Solomon Nwoko has suffered

and will suffer the following damages:

1.     physical pain and mental anguish in the past and future;

2.     disfigurement in the past and future;

3.     physical impairment in the past and future; and

4.     medical care expenses in the past and future.




                                                -2-
 Case 4:20-cv-04155 Document 1-3 Filed on 12/04/20 in TXSD Page 4 of 9




       Because Defendant acted with malice, Solomon Nwoko seeks recovery of exemplary

damages against Defendant. Pursuant to Texas Rule of Civil Procedure 47(c), Plaintiff states that

he seeks monetary relief over $1,000,000.00.

                                 CONDITIONS PRECEDENT

       All conditions precedent have been performed or have occurred for all causes ofaction to be

brought and all damages to be recovered as required by Texas Rule of Civil Procedure 54.

                                CONCLUSION AND PRAYER

       Plaintiff, Solomon Nwoko, requests that Defendant, Murphy Oil USA, Inc., be cited to

appear and answer, and that after final hearing on this matter, Plaintiff have judgment against

Defendant for all actual and punitive damages outlined above,prejudgment and post-judgment

interest at the highest rates allowed by law, costs of court, and all other relief, both general and

special, legal and equitable, to which Plaintiff may show himself to be justly entitled.


                                                      Respectfully submitted,

                                                      Craig R. Keener,P.C.

                                                       /s/ Craig R. Keener
                                                       By: Craig R. Keener
                                                       State Bar No. 11167875
                                                       1005 Heights Boulevard
                                                       Houston, Texas 77008
                                                       CRKeener@aol.com
                                                      (713)529-0048 Telephone
                                                      (713)529-2498 Facsimile

                                                      ATTORNEY FOR PLAINTIFF
                                                      SOLOMON NWOKO




                                                -3-
     Case 4:20-cv-04155 Document 1-3 Filed on 12/04/20 in TXSD Page 5 of 9                               11/30/2020 8:56 AM
                                                                               Marilyn Burgess - District Clerk Harris County
                                                                                                    Envelope No. 48455105
                                                                                                         By: TERESA KIRBY
                                                                                                 Filed: 11/30/2020 8:56 AM

                                     CAUSE NO. 2020-69414

SOLOMON NWOKO,                                      §                IN THE DISTRICT COURT
                                                    §
       Plaintiff,                                   §
                                                    §
v.                                                  §               151ST JUDICIAL DISTRICT
                                                    §
MURPHY OIL USA, INC.,                               §
                                                    §
       Defendant.                                   §                HARRIS COUNTY, TEXAS



              DEFENDANT’S ORIGINAL ANSWER, SPECIAL EXCEPTIONS
                             AND JURY DEMAND

       Defendant Murphy Oil USA, Inc., Inc. files this its Original Answer, Special Exceptions and

Jury Demand and in support thereof respectfully shows the Court as follows:

                                               I.
                                         GENERAL DENIAL

       1.01    Defendant hereby exercises its right under the law wherein it may file a general

denial and require the Plaintiff to prove his causes of action by a preponderance of the evidence.

Therefore, Defendant denies, each and every, all and singular, the allegations contained in

Plaintiff’s most recent Petition for the sole purpose of requiring Plaintiff to prove his causes of

action to the Court.

                                               II.
                                       SPECIAL EXCEPTIONS

       2.01    Pursuant to Rule 91 of the Texas Rules of Civil Procedure, Defendant sets forth the

following special exceptions to Plaintiff’s Original Petition:

       2.02    Defendant specially excepts to Plaintiff’s Original Petition factual background as

overly general as it fails to state the address of the alleged location where the assault occurred. Of




DEFENDANT’S ORIGINAL ANSWER, SPECIAL EXCEPTIONS AND JURY DEMAND                                    Page 1
     Case 4:20-cv-04155 Document 1-3 Filed on 12/04/20 in TXSD Page 6 of 9




the foregoing exception, Defendant prays an order of the Court requiring Plaintiff to re-plead so

as to provide the address of the alleged location where the assault occurred.

        2.03     Defendant specially excepts to Plaintiff’s Original Petition as the factual

background is insufficient and overly general as it fails to identify and/or describe the Defendant’s

alleged employee with sufficient particularity so that Defendant can identify such person. Of the

foregoing exception, Defendant prays an order of the Court requiring Plaintiff to re-plead so as to

provide sufficient facts from which Defendant can identify the alleged employee he claims

assaulted him.

        2.04     Defendant specially excepts to Plaintiff’s Original Petition as defective as Plaintiff

has failed to plead with sufficient particularity facts to support the elements of their causes of

action for negligent hiring, supervision, training and retention. Specifically, these claims require

Plaintiff to prove: 1) a duty owed by the employer to the injured party; 2) breach of the duty; and

3) injury proximately caused by the breach. Plaintiff’s petition is defective as it fails to provide

sufficient information to apprise Defendant of the facts supporting their claim that Defendant

breached any duty owed to Plaintiff or that such a breach was the proximate cause of Plaintiff’s

alleged injuries. Of the foregoing exception, Defendant asks the Court to require Plaintiff to re-

plead his petition to as to set forth separately and distinctly sufficient facts to support each of these

elements.

                                               III.
                                       ADDITIONAL MATTERS

        3.01     Defendant is not responsible for any alleged intentional tort committed by an

employee as such conduct, as a matter of law, falls outside of the course and scope of such

employee’s employment.




DEFENDANT’S ORIGINAL ANSWER, SPECIAL EXCEPTIONS AND JURY DEMAND                                  Page 2
     Case 4:20-cv-04155 Document 1-3 Filed on 12/04/20 in TXSD Page 7 of 9




       3.02    Pleading further, and in the alternative, Defendant would show that Plaintiff’s

damages, if any, were caused in whole or in part by the negligent acts, omissions, conditions, or

tangible items over which Defendant had no control, and that those acts, omissions, conditions, or

tangible items were the proximate, contributing, sole, new and independent, or subsequent

intervening and superseding cause of Plaintiff’s damages, if any.

       3.03    Defendant affirmatively pleads that Plaintiff’s recovery, if any, of medical or

healthcare expenses incurred is limited to the amount actually paid or incurred by or on behalf of

the Plaintiff as mandated by the Texas Civil Practice and Remedies Code §41.0105.

       3.04    Defendant reserves the right to assert additional affirmative defenses and defenses

as may appear applicable during the course of this litigation.

                                               IV.
                                        RULE 193.7 NOTICE

       4.01    Pursuant to Texas Rule of Civil Procedure 193.7 of the Texas Rules of Civil

Procedure, Defendant hereby gives notice to all parties that any and all documents and materials

produced by Plaintiff in response to written discovery may be used as evidence in this case at any

pre-trial hearing, trial and/or arbitration of this matter unless a timely and proper objection has

been made to same.

                                                V.
                                           JURY DEMAND

       5.01    Defendant asserts its right to trial by jury, under Texas Constitution Article 1, Section

15, and make this demand for a jury trial in accordance with Texas Rules of Civil Procedure 216.

                                                 VI.
                                              PRAYER

       WHEREFORE, PREMISES CONSIDERED, Defendant prays that upon final hearing

herein, Plaintiff will recover nothing from Defendant. Defendant further prays that judgment be



DEFENDANT’S ORIGINAL ANSWER, SPECIAL EXCEPTIONS AND JURY DEMAND                                 Page 3
     Case 4:20-cv-04155 Document 1-3 Filed on 12/04/20 in TXSD Page 8 of 9




awarded in its favor; that all costs be taxed against Plaintiff; and for such and further relief, at law

or in equity, to which Defendant may be justly entitled.

                                                Respectfully submitted,

                                                JACKSON LEWIS, P.C.

                                                /s/ Jennette E. DePonte
                                                Jennette E. DePonte
                                                Texas State Bar No. 00795935
                                                Jennette.DePonte@JacksonLewis.com
                                                Ross Tower
                                                500 N. Akard, Suite 2500
                                                Dallas, Texas 75201
                                                Telephone: 214.520.2400
                                                Facsimile: 214.520.2008

                                              ATTORNEYS FOR DEFENDANT
                                              MURPHY OIL USA, INC.




DEFENDANT’S ORIGINAL ANSWER, SPECIAL EXCEPTIONS AND JURY DEMAND                                 Page 4
     Case 4:20-cv-04155 Document 1-3 Filed on 12/04/20 in TXSD Page 9 of 9




                                CERTIFICATE OF SERVICE
       I hereby certify that a true and correct copy of Defendant’s Original Answer, Special
Exceptions and Jury Demand was served via e-file, upon Plaintiff as noted herein below on this
30th day of November, 2020.

       Craig R. Keener
       Craig R. Kenner, P.C.
       1005 Heights Boulevard
       Houston, Texas 77008
       CRKeener@aol.com

       ATTORNEY FOR PLAINTIFF
                                           /s/ Jennette E. DePonte
                                           Jennette E. DePonte
                                           4824-7961-0321, v. 2




DEFENDANT’S ORIGINAL ANSWER, SPECIAL EXCEPTIONS AND JURY DEMAND                        Page 5
